DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
The Amendment filed on 4 January 2022 has been acknowledged. 
Claims 1, 6, 9 and 17 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.
	
Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the Claim Objection set forth in the previous office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 14 and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9229453) in view of Mudalige (US 8352112).

As per claim 1, 9 and 17, Lee discloses an apparatus comprising:  
a sensor operative to detect an object within a field of view (See at least column 1 line 17 – 37); 
a vehicle controller operative to control a vehicle in response to a control signal (See at least column 1 line 50 – 4; via controller controlling vehicle based on receiving signal); 
a memory operative to store a map data (See at least column 3 line 30 – 42); and 
a processor (See at least column 1 line 55 – column 2 line 4)
for generating a first vehicle path in response to the object and the map data (See at least column 4 line 24 – 53; via generating vehicle path after detecting objects and map data), 
for determining an undrivable area within the first vehicle path, for generating a waypoint outside of the undrivable area (See at least column 2 line 22 – 48; via determining if a travel path would create collision between the vehicle and the object), 

coupling the control signal to the vehicle controller (See at least abstract; via controlling vehicle to avoid collision with moving object on the road).  
Lee teaches lateral acceleration in response to a vehicle path and generating a control signal for a vehicle path in view of lateral acceleration (See at least column 6 line 11 – 23; via Assuming that the vehicle 62 is operating at a longitudinal speed v.sub.x and there are no obstacles in the roadway 64, then the driver/passengers comfort depends on the vehicle's lateral acceleration a.sub.y and the lateral acceleration a.sub.y is a function of the vehicle speed v.sub.x and the steering angle δ. A time variable t.sub.LX is specified to complete a lane change maneuver independent of the vehicle longitudinal speed v.sub.x unless the calculated lateral acceleration a.sub.y is predicted to be over a 
predicting a first lateral acceleration in response to the second vehicle path and a second lateral acceleration in response to the third vehicle path and 
for generating a control signal in response to the second vehicle path, the first lateral acceleration, the third vehicle path and the second lateral acceleration.
However, the claims are merely repeating process of Lee in multiple session in order to switch the lane to another one then return to original lane after avoiding collision with moving object/vehicle (See at least abstract), and Lee further teaches the vehicle would switch the land and later return to the original lane which requires two separate lateral acceleration and paths (first point to a waypoint and then the waypoint to a second point). Therefore, It would have been obvious to one having ordinary skill in the art before effective filing date of the invention was made to predict a lateral acceleration in view of a second vehicle path and generate control signal to move the vehicle according to the vehicle path as taught by Lee to include predict second lateral acceleration in view of a third vehicle path (a way point to a second point in original lane) and generate control signal to move vehicle accordingly in order to changing path to avoid accident and get back into original lane (See at least abstract).
Lee teaches claim 17 elements of:
a camera operative to capture an image of a field of view (See at least column 3 line 13 – 42); 

Lee, however, does not explicitly teach element of 
receiving a map data via a wireless network (claim 9); and
a sensor fusion processor operative to process the image and the point map to generate a three dimensional representation of the field of view (claim 17).
Mudalige teaches element of 
receiving a map data via a wireless network (See column 6 line 48 – 63 and figure 8; via receiving map data wirelessly); and
a sensor fusion processor operative to process the image and the point map to generate a three dimensional representation of the field of view (See at least column 4 line 43 – column 5 line 21 and column 5 line 64 – column 6 line 33).
Lee and Mudalige are in analogous art of avoiding collision with other moving vehicle by switching the lane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include receiving a map data via a wireless network and a sensor fusion processor operative to process the image and the point map to generate a three dimensional representation of the field of view as taught by Mudalige in the system of Lee, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 2 and 10, Lee and Mudalige teach element of: 


As per claims 3 and 11, Lee and Mudalige teach element of: 
wherein the sensor is a lidar and wherein the object is detected in response to a point map generated by the lidar (Lee, see at least column 3 line 26 – 42).  

As per claim 4, Lee and Mudalige teach element of: 
 an inertial measurement unit for determining a lateral acceleration of the vehicle and wherein the first vehicle path, the second vehicle path, and the third vehicle path are generated in response to the lateral acceleration of the vehicle (Lee, see at least column 6 line 11 – 23).  

As per claims 5 and 12, Lee and Mudalige teach element of: 
 wherein the object is a proximate vehicle and the undrivable area is a bounded area around the proximate vehicle (Lee, see at least column 10 line 65 – column 11 line 17).  

As per claims 6 and 13, Lee and Mudalige teach element of: 
wherein the second vehicle path and the third vehicle path are generated in response to a quintic function (Lee, see at least column 9 line 57 – 67 and equation (38)).  

As per claims 7 and 14, Lee and Mudalige teach element of:


As per claim 8, Lee and Mudalige teach element of:
 a global positioning sensor for determining a location of the vehicle and wherein the first vehicle path and the second vehicle path are generated in response to the location of the vehicle (Lee, see at least column 3 line 26 – 42).

As per claim 18, Lee and Mudalige teach element of:
a memory for storing a map data and wherein the undrivable area is determined in response to the map data (Lee. see at least column 3 line 13 – 42 and column 1 line 19 – 59).  

As per claim 19, Lee and Mudalige teach element of:
a user interface operative to receive a user input and wherein the first vehicle path is generated in response to the user input (Mudalige, see at least column 28 line 21 – 52).  

Claims 15 – 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Mudalige as applied to claims 9 and 17 above, and further in view of Zeng et al. (Hereinafter Zeng) (US 2016/0313133).

As per claim 15, Lee and Mudalige teach all the element of claimed invention but does not explicitly teach element of:
 reducing a vehicle speed in response to the first lateral acceleration exceeding a threshold lateral acceleration limit.  
Zeng teaches element of:
reducing a vehicle speed in response to the first lateral acceleration exceeding a threshold lateral acceleration limit (See at least paragraph 82).
Lee, Mudalige and Zeng are in analogous art of control vehicle to avoid collision from another vehicle using sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include reducing a vehicle speed in response to the first lateral acceleration exceeding a threshold lateral acceleration limit as taught by Zeng in the system of Lee and Mudalige, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Lee and Mudalige teach all the element of claimed invention but does not explicitly teach element of:
reducing a vehicle speed in response to the second lateral acceleration exceeding a threshold lateral acceleration limit.  
Zeng teaches element of:

Lee, Mudalige and Zeng are in analogous art of control vehicle to avoid collision from another vehicle using sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include reducing a vehicle speed in response to the second lateral acceleration exceeding a threshold lateral acceleration limit as taught by Zeng in the system of Lee and Mudalige, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Lee and Mudalige teach all the element of claimed invention but does not explicitly teach element of:
wherein the processor is operative to determine a maximum lateral acceleration along the second vehicle path and the third vehicle path and the controller is operative to reduce a host vehicle speed in response to the maximum lateral acceleration.  
Zeng teaches element of:
wherein the processor is operative to determine a maximum lateral acceleration along the second vehicle path and the third vehicle path and the controller is operative to reduce a host vehicle speed in response to the maximum lateral acceleration (See at least paragraph 82).
Lee, Mudalige and Zeng are in analogous art of control vehicle to avoid collision from another vehicle using sensors.
.

Response to Arguments
Applicant's arguments filed 4 January 2022 have been fully considered but they are not persuasive. 
The Applicant first argues, “It is submitted that Lee provides a system that detects an object, determines a collision boundary around the object, determines if the lane centering path will pass through the collision boundary, and then may generate a collision avoidance path by generating a waypoint outside of the collision boundary and generating a motion path to the waypoint. [Col. 10, line 19- Col. 11, line 67] Thus, in response to detecting the object and determining that the current path may intersect the collision boundary, Lee automatically jumps to generating the waypoints. The system proposed by claim 1 first generates a first motion path in response to detecting the object, such as a lane change operation, and then determines if that first motion path will intersect the undrivable area. If so, only then does the system of claim 1 generate the waypoint. The initial generation of the first motion path and determination that the first motion path does not intersect the undrivable area may save valuable computing resources 
The Examiner respectfully disagrees. First, the claim does not recite anything of detecting object’s lane changing, but merely cites that generating a first vehicle path in response to the object and the map data. Therefore, the claim does not specifically cites that the object is a moving object. Furthermore, the claim is directed to generating a waypoint outside of undrivable area, which is performed by Lee as the Applicant admitted. The Examiner further contends that Lee does not automatically jumps to generate waypoints. The Examiner refers the Applicant to column 10 line 19 – 64 (“As will be discussed below, the present invention describes path generation in a semi-autonomous or autonomously driven vehicle that avoids a collision with a moving object, referred to as collision avoidance path (AP) generation, a steering path around the moving object, referred to as cruise path (CP) generation, and path generation to return to the original lane centered path after passing the object, referred to as return path (RP) generation. While the path generation process is being performed and the vehicle 62 is being automatically steered towards the center line 68 of the lane 66, the object 

The Applicant further argues, Mudalige and Zeng do not teach or  suggest "a processor for generating a first vehicle path in response to the object and the map data, for determining an undrivable area within the first vehicle path, for generating a waypoint outside of the undrivable area, for generating a second vehicle path from a first point on the first vehicle path to the waypoint and a third vehicle path from the waypoint to a second point on the first vehicle path such that the second vehicle path and the third vehicle path are outside of the undrivable area" as recited by the currently amended claim 1.” 
The Examiner refers the Applicant to the response to the argument above as Lee indeed teaches the elements of “a processor for generating a first vehicle path in response to the object and the map data, for determining an undrivable area within the first vehicle path, for generating a waypoint outside of the undrivable area, for generating a second vehicle path from a first point on the first vehicle path to the waypoint and a third vehicle path from the waypoint to a second point on the first vehicle path such that the second vehicle path and the third vehicle path are outside of the undrivable area” in amended claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662